Citation Nr: 0707581	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the claimed residuals 
of surgical correction of mandibular prognathism.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating action.  

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge in a personal hearing at the RO.  

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in September 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran had ameliorative surgery during military 
service to correct mandibular prognathism of developmental 
origin.  

3.  The veteran has no currently diagnosed dental or oral 
disability (other than gingivitis of the gums and caries in 
her remaining teeth) that is shown to be due to any event or 
injury in her period of active service.  


4.  The veteran's current complaints of dental or oral pain 
are not shown to be due to any event or incident of her 
period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a dental or oral disability 
resulting from surgical correction of mandibular prognathism 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 and 2006 Supplement); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2001, prior to the issuance of the rating decision on 
appeal, the RO sent the veteran a notice letter informing her 
that to establish entitlement to service connection for a 
disability the evidence must show three things: an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  

The veteran had ample opportunity to respond prior to 
issuance of the April 2002 rating decision on appeal. The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

In September 2005 and October 2005, during the pendency of 
this appeal, the AMC sent the veteran letters that satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2005 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The October 2005 listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The October 2005 letter specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.   If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

After the October 2005 notice letter, which completed VA's 
requirements under VCAA and cured any defects in previous 
letters, the veteran had an opportunity to respond prior to 
the issue of the October 2006 Supplemental Statement of the 
Case (SSOC).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the February 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  An AMC letter in 
June 2006 addressed the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability).  

There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, and post-service VA 
and private medical records, have been associated with the 
claims file.  The veteran has identified no VA or non-VA 
medical providers that may have existing evidence relevant to 
the claim.  

The veteran has been afforded a hearing before the RO's 
Decision Review Officer and a hearing before the Board, and 
she has been afforded two VA medical examinations in support 
of her claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for surgery to correct a mandibular prognathism.  


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records (SMR) include an 
October 1971 report of physical examination showing no 
abnormality, including clinical evaluation of the mouth and 
teeth, at the time of the veteran's induction into military 
service.  A subsequent Report of Medical Examination in 
August 1972 noted the mouth and teeth as "normal."  

The SMR include a report of inpatient treatment for 
mandibular prognathism in August 1973 followed by rhinoplasty 
in February 1974.  According to the treatment record, the 
veteran's mandibular prognathism was originally evaluated in 
July 1972 but existed prior to service.  The treatment record 
states that the mandibular prognathism was followed by a 
"fairly benign" postoperative course.  

A Report of Medical Examination in September 1974, 
immediately prior to the veteran's discharge from service, 
noted that she had undergone bilateral mandibular osteotomies 
in August 1973, but noted mouth and teeth as currently 
"normal" on examination.  

Although the SMR state that the veteran's mandibular 
prognathism existed prior to service, a veteran is presumed 
to have been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

However, the entry in SMR stating "existed prior to 
service," is consistent with the medical facts in this case 
showing the presence of a developmental anomaly and, as such, 
constitutes clear and unmistakable evidence that the 
condition existed before the veteran entered active duty.  
The Board finds no report in the record that the veteran 
suffered any dental or oral injury while on active duty.  

The Board also finds, on review of the medical record, that 
the veteran voluntarily agreed to undertake ameloriative or 
rehabilitative surgery to correct the mandibular prognathism 
that was essentially asymptomatic during service.  

Dental treatment records from the University of Connecticut 
School of Dentistry show treatment in August 2000 for ill-
fitting dentures and gross tooth decay.  The X-ray studies 
showed the presence of surgical ligature wires consistent 
with earlier surgical procedure; there was moderate bone loss 
around the remaining five anterior mandibular teeth, all of 
which had multiple caries.  

The veteran had a VA dental and oral examination in February 
2002 during which she complained of having periodic pain 
starting in the lower jaw and sometimes shooting into the 
upper jaw, controlled with over-the-counter pain medications.  

On examination, the veteran had only five natural teeth 
present, but no other loss of masticatory function and no 
loss of motion.  There was no loss of bone or hard palate.  
The veteran was observed to be wearing a poorly-fitting upper 
denture and no lower denture.  The examiner stated that the 
missing teeth could be replaced by prosthesis.  

Although the veteran complained of numbness in the lower 
right chin area, the examiner noted that the veteran did show 
feeling in response to probing.  

The examiner's diagnosis was that of no loss of substance of 
mandible or maxilla, except for whatever was removed 
surgically.  There was great loss of teeth, but not due to 
surgery.  The examiner had no etiology to explain the 
reported pain.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in June 2003 that she had minimal dental treatment 
prior to service and that, during service, she reluctantly 
agreed to undergo surgery to correct mandibular prognathism.  
The surgery was complicated and painful.  Her current 
symptoms consisted of intermittent pain and intermittent 
numbness.  

The veteran testified before the Board in June 2005 that she 
currently experienced near-constant pain in the jaw, which 
she treated with over-the-counter pain relievers.  

The veteran had a VA dental and oral examination in February 
2006 during which she complained of sensitivity to cold.  On 
examination, here was no loss of motion or loss of 
masticatory function other than that associated with tooth 
loss.  All but five teeth were missing, but the masticatory 
surface of the missing teeth could be replaced by prosthesis.  

There was no bone loss to the body of the mandible or maxilla 
other than that normally associated with tooth loss.  The X-
ray studies of the veteran's jaw showed two wires, one in 
each ramus of the mandible, but no excessive bone loss or 
infection.  

The examiner diagnosed no dental or oral disability other 
than gingivitis and caries in the remaining five teeth, not 
related to surgery in the military.  

Based on the evidence, the Board finds that the veteran is 
not shown to have a current disability for which service 
connection can be granted.  

While the veteran is shown to have undergone extensive 
elective surgery to the jaw during military service, two VA 
medical examinations revealed no current disorder of the 
mouth and jaw other than gingivitis and loss of teeth; both 
examiners stated that these conditions were not related to 
the veteran's military service.  

The Board notes at this point that the intended effects of 
dental treatment during service, even extractions, do not 
constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22, 
1997).  

The veteran has asserted that her primary complaint is pain; 
however, VA examination failed to discover a clinical 
etiology for the reported pain.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, to 
include her testimony before the RO's DRO and before the 
Board, during which she asserted that her current jaw pain is 
attributable to oral surgery during military service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

As there is no competent medical evidence of a current 
disability related to the veteran's military service, to 
include her surgery to correct mandibular prognathism, the 
Board finds that service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for the residuals of surgical correction 
of mandibular prognathism is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


